Per Curiam.
The defendant appeals his conviction, after a jury trial, of the crime of possession of marihuana in violation of General Statutes § 21a-279 (c).
*820After the jury found him guilty of possession of marihuana and acquitted him of the crime of possession of narcotics with intent to sell under General Statutes § 21a-277 (a), the defendant was sentenced to the maximum term of one year imprisonment.
The defendant claims that, in recommending the maximum sentence, the prosecutor committed prose-cutorial misconduct, and that the imposition of the maximum sentence by the court constituted cruel and unusual punishment. Both claims are without merit.
At the time of sentencing, the trial court had before it the report of the probation department’s presentence investigation of the defendant. This report revealed that since 1979 the defendant had been convicted twice for felonies and six times for misdemeanors. Further, the defendant was on probation for another offense at the time he was convicted of the offense involved in this case.
There is no error.